Citation Nr: 0500278	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  99-03 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (VARO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than January 2, 
2002 for the establishment of service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1952.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Regional Office 
(RO).  

In August 2004 correspondence, the veteran's representative 
filed claims for an increased evaluation for frozen feet, and 
for service connection for knees and arthritis secondary to 
cold injury in service.  As it appears that these issues have 
not yet been adjudicated, these matters are REFERRED to the 
RO for appropriate action.

The issue of an effective date earlier than January 2, 2002, 
for the establishment of service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim for service connection for PTSD, 
assisted him to the extent possible in obtaining supporting 
evidence, and obtained all relevant evidence that could be 
obtained, which he had identified as necessary for a fair 
disposition of his appeal.

2.  The probative medical evidence does not show that any of 
the traumatic events he was exposed to during combat resulted 
in a response involving intense fear, helplessness, or 
horror; the evidence shows instead that the veteran enjoyed 
his service, and denied any problem with his combat tour, 
other than the cold weather negatively impacting the 
ammunition.  


CONCLUSION OF LAW

The veteran does not carry a valid diagnosis of PTSD due to 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. § 3.159 (2003).  

After VA receives an application that is at least 
substantially complete, VA must then provide notice of the 
information and evidence not of record that is necessary to 
substantiate the "claim," including which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also opined, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the AOJ could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the AOJ did not 
err in failing to comply with the timing requirements of the 
notice.  However, the Court did note that in such cases, the 
veteran would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 Vet 
App. at 120.

Here, a VCAA letter was sent in March 2001.  This letter, 
specifically advised the veteran of what was needed to 
substantiate his claim for PTSD, including what hypothetical 
evidence might be best to submit; what evidence he was 
responsible for submitting, what evidence VA would obtain, 
what VA had already done in his claim, what he needed to now 
do, and of the need to advise VA of or to submit any evidence 
in his possession.  In response, the veteran did, in fact, 
submit additional evidence.  His PTSD claim was readjudicated 
in January 2004 and March 2004 supplemental statements of the 
case (SSOCs).  

Additionally, he was also provided copies of the April 1998 
rating decision, February 2000 Hearing Officer's decision, 
December 1998 statement of the case (SOC) and SSOCs (February 
2000, January 2004, March 2004), which also served to notify 
the veteran not only of the actions VA had taken in his 
claim, what VA had received from him, and what was lacking in 
his specific PTSD claim, but also the pertinent laws and the 
evidence considered.  In response, the veteran informed VA in 
January 2004 that he had no private treatment and that all of 
his treatment had been at a VA facility.  

He was also initially notified that his service medical 
records (SMRs) were not available in November 1997.  VA's 
letter of that date also notified him what VA had done to 
obtain them, what he now needed to do, and what would happen 
next with his claim as a result.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in March 2001, was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was re-adjudicated, and SSOCs were issued.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  VA has met its duties to notify 
the veteran under 38 U.S.C.A. §§ 5102, 5103, Pelegrini, and 
38 C.F.R. § 3.159.  

VA must also make reasonable efforts to assist the claimant 
in obtaining relevant evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  This has been accomplished in 
the instant matter.  The veteran's VA records and multiple VA 
compensation and pension examination reports have been 
obtained and associated with the claims folder.  It does not 
appear that the veteran responded to the November 1997 VA 
notice letter of the unavailability of SMRs.  He was provided 
his requested hearing at the RO.  Repeated development has 
been conducted at each stage of the appellate process, when 
the veteran notified VA that additional evidence may exist.  
The duty to assist has also been met.  


Service Connection for PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor(s) occurred; and (3) medical 
evidence establishing a link between the current diagnosis 
and the stressor(s) in service.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  See also Moran v. Principi, See 
also Moran v. Principi, 17 Vet. App. 149 (2003) (differing 
evidentiary burdens for different classes of veterans in 38 
C.F.R. § 3.304(f) not contrary to 38 U.S.C.A. §§ 1154(a) or 
5107(b), and distinction within VA's regulatory discretion to 
draw); see also, 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service, his lay statement, alone, may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1); see also Cohen v. Brown, 10 Vet. App. 128 
(1997) (italics added.)  

The veteran's service records are presumed destroyed by the 
July 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, and thus, further attempts to obtain 
them would be futile.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991) (heightened obligation to explain findings 
and carefully consider benefit of the doubt rule where 
government records presumed destroyed.)  The veteran's DD 
Form 214, however, reflects ample evidence that he saw combat 
as an artilleryman on Howitzers during the Korean Conflict.  
That point is not in dispute.  

What is in dispute in this case is whether the veteran 
carries a valid, credible, and probative PTSD diagnosis, and 
also whether there is a nexus between any such diagnosis and 
any in-service stressful event or encounter.  In this 
respect, the Board notes that the veteran has not pointed to 
any one event or "trigger" as the cause for his claimed 
PTSD.  There is some evidence that he manifests "survivor 
guilt" over the death of a comrade, but there is no medical 
diagnosis relating this particular experience, or stressor 
event, to a current PTSD diagnosis.  Rather, the evidence in 
support of his claim appears to base the PTSD diagnosis and 
nexus determination on the veteran's general combat status 
and fact that he was a Korean War veteran, without explaining 
any specific stressful episode.  

Section 4.125(a) of 38 C.F.R. requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  The 
DSM-IV provides two requirements as to the sufficiency of a 
stressor:  (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others;" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  

The evidence in this case consists of:  (1) VA compensation 
and pension examination reports, conducted precisely to 
ascertain the nature and etiological cause of any averred 
PTSD; (2) VA medical center (VAMC) outpatient treatment 
clinic notes compiled during the course of the veteran's 
current VA treatment and medication management; and (3) VAMC 
group treatment notes.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In making these determinations, the Board must first 
determine whether each piece of evidence offered is competent 
for the purpose which it is offered.  Next, the Board 
determines the probative value.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (It is the duty of the Board to 
assess the credibility and weight given to the evidence). 

In this case, longitudinal review of the record shows that 
the veteran was first diagnosed with PTSD after presenting to 
VA's mental health clinic (MHC) in September 1999.  The 
examining physician initially noted that the veteran 
complained of nightmares, nightsweats, exaggerated startle 
response, irritability, and argumentiveness.  In an addendum, 
the examiner noted that the veteran had flashbacks, and was 
"put in jail" in 1996 for firing his gun, "after flashback 
when someone fired a gun."  This clinic note shows that 
after a brief mental status examination, the veteran was 
prescribed medication, and diagnosed with PTSD, "combat 
related, profound."  Later progress notes show that the 
examiner was a "doctor" in VA's mental health clinic, thus 
this evidence is credible.  See generally,  Espiritu v. 
Derwinski, 2 Vet App 492 (1992).  There is no indication that 
any special studies were conducted, or that the veteran 
underwent any testing, or even which stressful event from the 
Korean conflict provided the presumed nexus to service.  

Next, the veteran was seen for an initial appointment with 
his now regular care provider, a clinical social worker, at 
the VAMC's Mental Health Clinic (MHC), in March 2000.  This 
examiner noted that the veteran's medication was changed from 
the one provided in September 1999, and assessed him as 
depressed and anxious.  In April 2000, the veteran was seen 
for medication management by the Chief of VA's psychiatry 
service.  That examiner noted that the veteran presented with 
classic PTSD symptoms, and was also seen in group therapy in 
addition to his regular treatment provider.  The impression 
was PTSD, and he was given another medication to aid with his 
sleep.  

Subsequent VA records show that the veteran was seen on a 
regular basis, both individually and in group, and was 
repeatedly assessed with PTSD, as well as other disorders.  
This evidence is credible, in that the assessments were made 
by medical professionals.  The Board must also determine 
their probative value, however.  

In this respect, the Board must also consider the VA 
compensation and pension examination reports, the first of 
which is dated September 1997.  That four paragraph 
assessment of the veteran shows that the examiner concluded 
that the veteran carried a diagnosis of anxiety disorder, not 
otherwise specified, and that he had social conflicts with 
neighbors.  The examiner also found that there was a 
"significant history of combat trauma," but did not provide 
a nexus to service between the then diagnosed anxiety 
disorder, and any combat event or stressor.  That examiner 
also did not diagnose PTSD.  This examination is also 
medically competent to offer an opinion on the veteran's 
disorder.  

The Board finds that all of the above information is of 
approximately the same probative value.  This is because it 
is all relatively of the same scope and depth.  None of the 
records are particularly probing, in that they don't appear 
to ask any questions specific to the veteran's stressors or 
combat experiences, but appear to offer their conclusions 
without much of a supporting rationale.  The September 1997 
VA examination report, and some of the outpatient treatment 
reports are somewhat more probative, in that they at least 
pertain to the veteran's individual case, as opposed to the 
group treatment notes, which only pertain to the veteran when 
his attendance in group therapy was not effective.  

In January 2000, however, the veteran was provided an 
extremely comprehensive, thorough, detailed, and relevant 
compensation and pension examination to address whether he 
had current disability that arose from an incident or 
incidents of his combat service.  That examination report is 
four pages long, and reviews the veteran's medical history, 
his psychiatric history, the behavioral observations of the 
examining provider during the interview, and shows that a 
thorough mental status examination and a PTSD specific 
examination was conducted.  The PTSD examination, in 
particular, shows that the examiner conducted a specific line 
of questioning never before conducted by either the veteran's 
numerous VA individual treatment providers, or VA group 
therapy providers.  

After recounting the veteran's actual answers to the 
questions designed to more fully inform this VA examiner's 
opinion, the examiner concluded that the veteran did not 
appear to suffer from PTSD, as he rather enjoyed his military 
experiences, and planned or desired to make a career out of 
the military, but returned home only due to family 
considerations.  When specifically asked about traumatic 
incidents, the veteran relayed an experience when a comrade, 
who was also a forward observer, went on a mission, and never 
came back.  The solider was apparently not shot, but the 
veteran stated it was relayed to him that this service member 
died from "overexertion."  The veteran did not claim to 
have witnessed this death, however.  When the examiner asked 
further about combat and war trauma, the veteran stated:  "I 
was never scared.  I liked it.  I really did not want to come 
back home when my enlistment was up."  

The examiner also concluded that the only diagnosable mental 
disorder that the veteran met the criteria for was 
intermittent explosive disorder, as he had displayed a 
pattern of sporadic interpersonal conflicts that had 
escalated to the point of physical confrontation, leading to 
a couple of arrests and escorts for evaluation for 
psychiatric hospitalization (although he was never 
hospitalized.)  While the examiner found that the veteran was 
moderately impaired in his functioning, he also found that he 
suffered from a chronically dysphonic mood, intermittent 
explosive behavior, interpersonal conflicts and insomnia, but 
not PTSD.  

The veteran and his representative have argued that the 
initially diagnosed anxiety disorder, and currently diagnosed 
disorders, are, in actually, misdiagnoses of the claimed 
PTSD.  The current VA outpatient treatment records and group 
notes are highlighted in this regard.  The Board has already 
noted that all of the medical evidence in this case is 
competent.  However, that does not settle the issue of 
probative value.  That is, the Board must next evaluate the 
weight of the evidence offered both in support of, and 
against, the claim.  

In order to provide additional clarification on this matter, 
the RO aptly asked for specific comment on this issue in its 
request for an additional VA compensation and pension 
examination.  See 38 C.F.R. § 4.70.  The claims file was sent 
for review.

In May 2001, the VA examiner again reviewed the veteran's 
medical history, psychiatric history, and social history, 
before performing a mental status examination.  The examiner 
noted that the veteran was emotionally liable and his mood 
appeared unstable.  The examiner also performed another PTSD 
examination.  When asked to summarize his general military 
experience, the veteran stated that he was sorry that he did 
not sign up for a longer period of service.  The examiner 
also specifically highlighted the fact that although the 
veteran, in fact, saw much death and destruction, he 
essentially denied being negatively impacted by it.  The 
veteran again insisted that he was not scared.  He added that 
the only real problem he had was that it was below zero 
degrees, and there were ammunition problems at that 
temperature.  When specifically asked about nightmares, he 
stated that he sometimes had nightmares about jets overhead, 
and guns shooting off.  The examiner found, however, that 
these nightmares appeared to be more related to his distress 
over his neighbors shooting guns.  The veteran also relayed 
that he could speak with other veterans without emotional 
distress about events surrounding the Korean War, including 
the death and destruction.  The examiner objectively noted 
that the veteran did not display any emotional distress when 
talking about this.  The examiner explained the significance 
of this, noting that the veteran did get upset and did cry on 
a number of other occasions during the interview.  The 
examiner again reiterated that the veteran repeatedly 
commented that he "wanted to stay in Korea.  I really liked 
it there.  I wanted to keep on doing my job there.  I was 
kind of sad when I came home."

After extensively recounting specific examples supporting his 
rationale, the VA examiner concluded that while it was quite 
apparent that the veteran did suffer from a mood disorder, he 
did not meet the criteria for a diagnosis of PTSD.  The 
examiner considered the veteran's medication history, and did 
take notice of the PTSD diagnoses that were of record from 
the veteran's current treatment providers, but specifically 
found that the veteran denied almost all symptoms of PTSD 
during the extensive interviewing.  Based on this complete 
review of the claims file the examiner concluded that the 
veteran suffered from a chronically unstable mood, probably 
bipolar disorder, as well as crying spells, anxiety, and a 
history of assaultiveness.  Again, PTSD was not diagnosed.  

The Board has reviewed the evidence of record, including the 
evidence offered to show current assessments and diagnoses of 
PTSD, and the VA compensation and pension examinations which 
preponderate against the claim.  

The Board must account for the evidence, which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  

While the VA general medical notes also show that the veteran 
suffers from depression and rage reaction, these reports are 
of the least probative value because they were compiled in 
conjunction with treatment for other, non-related disorders, 
and also appear to carry these diagnoses forward without 
additional comment.  Thus, while they may in fact be 
accurate, they, in and of themselves, are not especially 
probative.  

In contrast, although a traditional medical examination 
requires diagnoses for treatment purposes, a compensation and 
pension disability examination requires diagnoses to prove 
whether or not a claimed disability actually exists and the 
functional effects of the disability on the veteran.  The 
purpose of the  exam is to provide very specific information 
in order to ensure a proper evaluation of the claimed 
disability rather than to provide medical treatment.  A 
treatment examination is written for clinicians to 
understand, but a compensation and pension examination is 
written for VA employees, lawyers, and judges to understand.  
VA Compensation and Pension's Clinician's Guide, March 2002, 
Chapter 1, paragraph 1.9.  

In this case, the January 2000 VA examination report is the 
most probative evidence of record concerning the nature and 
etiology of the veteran's current disorder.  The May 2001 
report is also of particular significance, because it 
specifically addresses the conflict of the evidence at issue, 
considers the contrary opinion expressed in some VA mental 
health clinic notes, and speaks to the pertinent matter at 
hand.  Taken together, they considerably preponderate against 
the claim, and are dispositive of the issue.  

The Board has considered the benefit of the doubt rule; 
however, as the weight of the evidence preponderates against 
the veteran's claim, it is not for application, and the claim 
is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for PTSD is denied.  


REMAND

In the April 1998 rating decision, the RO denied service 
connection for tinnitus, and the veteran perfected a timely 
appeal of this issue.  In an April 16, 2002 decision, the RO 
granted service connection for tinnitus, effective January 2, 
2002.  The RO explained that the effective date was based on 
the date the evidence first showed a diagnosis of tinnitus.  
The veteran was notified of this decision in April 2002.  A 
computerized award print-out reveals that the grant of 
tinnitus was input into the RO's computer system (VA Form 21-
8947 dated April 17, 2002, showing diagnostic code 6260).  

Confusingly, in March 2004, the RO called the VAMC to clarify 
with a physician whether the veteran's tinnitus was due to 
acoustic trauma.  The confirmation of the nexus between 
tinnitus and service was provided.  Thereafter, the RO issued 
an SSOC in March 2004, listing the issue as "Service 
connection for tinnitus."  The decision portion of the SSOC 
stated, "Service connection for tinnitus is granted . . . 
effective January 2, 2002.  Service connection for tinnitus 
from July 22, 1997 to January 1, 2002 is denied."  

In June 2004 the veteran's representative provided a 
statement in lieu of VA Form 646, noting the issues on appeal 
as including "Entitlement to an earlier effective date for 
tinnitus."  

A review of the claims file shows that this issue was 
certified as an issue before the Board by the RO's completion 
of VA Form 8.  Additionally, the "Appeal Certification 
Worksheet" indicates that both a timely notice of 
disagreement (NOD), and VA Form 9, was received.  

However, review of the record fails to reveal that the 
veteran disagreed with the April 2002 rating decision with 
respect to the January 2002 effective date assigned for the 
grant of service connection for tinnitus.  The grant of 
service connection for tinnitus constitutes a complete award 
of the benefit sought on appeal.  The effective date of the 
award of service connection constitutes a "downstream" 
issue which must be separately appealed.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, following the 
April 2002 rating decision, there was no appeal pending with 
respect to service connection for tinnitus.  Moreover, the 
record does not appear to reveal an NOD with respect to an 
earlier effective date or a new claim for such. 

An appeal consists of a timely filed Substantive Appeal, 
after a statement of the case has been furnished in response 
to an NOD.  38 C.F.R. § 20.200; see also 38 C.F.R. § 20.202.  

Of record is a September 20, 2004 letter from VA to the 
veteran, reflecting that a "claim for benefits," originally 
received on July 7, 2004, "is not available at this time."  
That letter also requested that the veteran complete VA Form 
21-4138, with copies of other documents that were previously 
submitted with his prior application.  

Because, in this case, the record indicates that some of the 
veteran's correspondence, previously acknowledged as received 
at the RO, may have been unavailable at the time the case was 
sent to the Board, or that the veteran may have later sent in 
copies of previous correspondence, the Board has no way of 
knowing when or if a claim for an earlier effective date has 
been filed, or whether the veteran filed a document 
disagreeing with the tinnitus issue improperly contained in 
the March 2004 SSOC.  Thus, it is unclear whether the veteran 
has actually claimed an earlier effective date, whether the 
RO has actually adjudicated that issue, whether any NOD has 
actually been filed with respect to such issue, and if so, 
whether a substantive appeal has been filed.  

In light of the above, the Board finds that remand is 
necessary for the RO to clarify this matter, prior to 
appellate review.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

As a final matter, the Board notes that if the RO determines 
that the earlier effective date issue is properly in 
appellate status, no SOC which provides the pertinent laws 
with respect to effective dates has been provided, nor was a 
VA Form 9 sent with the March 2004 SSOC to assist the veteran 
in perfecting an appeal as to any new issue. 

Therefore, the claim is REMANDED for the following action:  

1.  Please associate the materials in the 
veteran's temporary folder with the 
claims file.  

2.  The RO must clarify in writing 
whether the veteran has claimed an 
earlier effective date for tinnitus 
either prior to the March 2004 SSOC or 
after; whether that issue has been 
adjudicated; and whether a notice of 
disagreement has been timely filed.  If 
the answer to any of these questions is 
affirmative, the RO should identify the 
specific documents upon which their 
answer is based.

2.  If, and only if, the RO concludes that 
a claim for an earlier effective date has 
been filed, adjudicated, and timely 
appealed, the RO must issue a statement of 
the case reflecting the pertinent laws 
with respect to the award of effective 
dates, and provide a VA Form 9 to allow 
the veteran to perfect his appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


